Citation Nr: 0824861	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-36 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Vincent Hospital and the 
Laurel Medical Center on various dates between April 29, 
2003, and May 27, 2003.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at St. Vincent 
Hospital and the Laurel Medical Center on various dates 
between April 29, 2003, and May 27, 2003.


FINDINGS OF FACT

1.  The veteran is not service-connected for any 
disabilities.

2.  The veteran received medical treatment for cirrhosis of 
the liver with ascites at St. Vincent Hospital and the Laurel 
Medical Center on various dates between April 29, 2003, and 
May 27, 2003.

3.  VA payment or reimbursement of the costs of the care 
between April 29, 2003, and May 27, 2003, was not authorized.

4.  The veteran was enrolled in the VA health care system on 
the dates on which he received private treatment, but he had 
not been an active participant in the VA health care system 
during the 24 months prior to receiving the private treatment 
for which he seeks reimbursement or payment.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment for 
unauthorized medical expenses incurred at St. Vincent 
Hospital and the Laurel Medical Center on various dates 
between April 29, 2003, and May 27, 2003, have not been met.  
38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a VA 
facility until such time following the furnishing of care in 
the non-VA facility as the veteran can be safely transferred 
to a VA facility.  38 U.S.C.A. § 1703(a)(3) (West 2002); 
38 C.F.R. § 17.52 (2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2007); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2007).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-17.1008 (2007).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran is not service-connected for any disability.  He 
does not allege that he should be reimbursed on the grounds 
that the treatment he received was for a service-connected 
disability, for a non-service-connected disability associated 
with and held to be aggravating a service-connected 
disability, or that he has been rated totally and permanently 
disabled due to service-connected disability.  Rather, he 
asserts both that his medical condition was emergent and that 
no VA or other government facility was feasibly available 
during his period of treatment.  The veteran does not have 
any health insurance.

The record reflects that the veteran received medical 
treatment for cirrhosis of the liver with ascites at St. 
Vincent Hospital and the Laurel Medical Center on various 
dates between April 29, 2003, and May 27, 2003.  At the time 
the veteran sought private treatment in April 2003, he was 
enrolled in the VA healthcare system but had not been an 
active participant during the preceding 24-month period.  The 
veteran acknowledges that prior to receiving private 
treatment in April 2003, he had not received medical 
treatment from VA since 1996.  However, because he allegedly 
contacted VA prior to seeking private treatment in April 
2003, and was informed that he needed to be reinstated before 
he could again receive VA treatment, he asserts that a VA 
facility was not feasibly available for treatment and he is 
therefore entitled to reimbursement or payment of the 
expenses incurred between April 29, 2003, and May 27, 2003.  

The Board sympathizes with the veteran's request for 
reimbursement or payment of the expenses incurred.  However, 
because he was not an active participant in the VA healthcare 
system at any time during the 24-month period preceding the 
private medical treatment for which he seeks reimbursement, 
he is not legally entitled to reimbursement, and his claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable.  
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 
(1994).  The Board further observes that no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office 
of Personnel Management v. Richmond, 496 U.S. 414 (1990).

The veteran's claim has failed to meet the requirements under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  
Accordingly, payment or reimbursement of unauthorized medical 
expenses incurred at St. Vincent Hospital and the Laurel 
Medical Center on various dates between April 29, 2003, and 
May 27, 2003, is not warranted.  As the preponderance of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) are applicable to this claim. The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Accordingly, the Board finds no 
prejudice toward the appellant in proceeding with the 
adjudication of his claim.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Vincent Hospital and the 
Laurel Medical Center on various dates between April 29, 
2003, and May 27, 2003, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


